DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-4 were originally filled on 11/24/2020 and claimed priority on KR10-2020-0010961, which was filled on 01/30/2020. 
Information Disclosure Statement
The Information Disclosure Statements filed on 11/24/2020 and 03/04/2021 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Claim Objections
Claim 1 is objected to because “a location and posture” in line 3 should be “the location and posture” since the location and posture used for teaching has already been mentioned in line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4, Claim 4 states “when external forces are simultaneously applied to a plurality of points, the calculating device is configured to separately calculate teaching forces respectively applied to a plurality of arms”. Page 9 of the specification, however, states “the calculating device of the robot teaching system 100 of the present disclosure may separately acquire the teaching forces respectively applied to the plurality of links, when external forces T1, T2 are simultaneously applied to a plurality of points.” It is unclear if applicant is calculating the teaching forces for the plurality of links and claim 4 is a translation issue, or if applicant is calculating the teaching forces for a plurality of arms even though a plurality of arms is never mentioned in the specification. Therefore, the claim is indefinite. (For examination purposes, examiner will interpret claim 4 to mean calculating the teaching forces for the plurality of links).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US 20170028553 A1) in view of Spenninger et al (US 20220088804 A1) (Hereinafter referred to as Tsuda and Spenninger respectively)

Regarding Claim 1, Tsuda discloses a robot teaching system (See at least Tsuda Paragraphs 0009-0010, a robot is trained using a training data set; See at least Tsuda Paragraph 0028 and Figure 2, the robot system is interpreted as the robot teaching system), which moves a robot according to an external force applied from the outside so that the robot has a location and posture intended for teaching (See at least Tsuda Paragraph 0014, a force from a human, which is interpreted as an external force, is applied to the robot, and the position and orientation of the robot is detected) and then teaches a location and posture of the moved robot (See at least Tsuda Paragraphs 0042 and 0048, the machine learning device obtains the position and orientation of the robot and transmits the data to the learning unit), the robot teaching system comprising: 
an arm including a plurality of articular shafts and a plurality of links connected by the plurality of articular shafts (See at least Tsuda Paragraph 0028 and Figure 1, the joints are interpreted as articular shafts which connect the plurality of links); 
a…strain gauge…to measure a deformation value…that is deformed by the external force (See at least Tsuda Paragraph 0032, the strain sensor, which is interpreted as a strain gauge, measures the deformation of the robot); and 
a calculating device configured to estimate the external force from the deformation value (See at least Tsuda Paragraph 0032, the force detector calculates the force based on the deformation; See at least Tsuda Paragraphs 0036-0037 and Figure 2, the external force calculation unit, which is part of the robot controller, determines the external force from the force detector value; the robot controller is interpreted as the calculating device)…, calculate a teaching force from the external force (See at least Tsuda Paragraphs 0040-0045, the robot controller learns the external force applied by the human, the learned force is interpreted as a teaching force) and move the robot by an operation corresponding to the teaching force (See at least Tsuda Paragraphs 0045 and 0048, the robot controller drives the robot based on the training data set from the determination data obtaining unit, which includes the external force data).
Even though Tsuda discloses a strain gauge that measures the deformation, Tsuda fails to explicitly disclose a plurality of strain gauges respectively coupled to frames of the plurality of links to measure a deformation value of the link and 
estimating the external force from the plurality of strain gauges on the links.
 However, Spenninger teaches a plurality of strain gauges respectively coupled to frames of the plurality of links (See at least Spenninger Paragraph 0058, there are strain gauges on the links) and 
estimating the external force from the plurality of strain gauges on the links (See at least Spenninger Paragraph 0083, the external force is determined from the strain gauges on the links). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Tsuda with Spenninger to have a plurality of strain gauges on the links to estimate the external force. Having strain gauges on each link allows the robot to detect the forces in the supporting material and transmit them to processing unit to determine the external force (See at least Spenninger Paragraph 0058). This would allow the robot to detect a plurality of different forces acting on the robot arm, and determine the total force from each individual force acting on each link, which is more desirable for a situation where multiple forces are acting on the robot arm.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Spenninger, and in further view of Reich (US 9869597 B1) (Hereinafter referred to as Reich)

Regarding Claim 2, even though Tsuda teaches a calculating device that calculates a teaching force and Spenninger teaches strain gauges on the links, modified Tsuda fails to explicitly disclose calculating a teaching force…by converting the deformation value of the link into a moment value of a point where the external force is applied.
However, Reich teaches determining the moment using a deformation value at a point where the external force is applied (See at least Reich Column 1 lines 29-42, when a load, which is interpreted as the external force, is applied to the system, the forces and moment are determined using the strain, which is interpreted as a deformation value, measured from the strain gauges). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Reich to calculate the teaching force by converting the deformation value of the link into a moment value of a point where the external force is applied. This would increase the accuracy of the teaching force calculated by considering the rotational effect that the external forces have on the robot system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Spenninger and Reich, and in further view of Schmitz et al (US 20180370031 A1) (Hereinafter referred to as Schmitz)

Regarding Claim 3, even though Tsuda discloses a calculating device, modified Tsuda fails to disclose the calculating device is configured to…calculate a torque value applied to the articular shaft from the external force and the moment value.
	However, Schmitz teaches this limitation (See at least Schmitz Paragraph 0036, the torque value is calculated using the moment of inertia and the angular acceleration due to the external force). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Schmitz to calculate a torque value applied to the articular shaft from the external force and the moment value. Calculating the torque allows the system to determine the rotational force acting on the robot arm, which can be used to increase the accuracy of the teaching force by including the rotational force in the teaching force.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Spenninger, Reich, and Schmitz, and in further view of Wang et al (US 20210060793 A1) (Hereinafter referred to as Wang)

Regarding Claim 4, even though Tsuda discloses a calculating device that calculates a teaching force based on the external forces and Spenninger discloses a plurality of strain gauges on the plurality of links, modified Tsuda fails to disclose when external forces are simultaneously applied to a plurality of points, the calculating device is configured to separately calculate teaching forces respectively applied to a plurality of arms.
However, Wang teaches when external forces are simultaneously applied to a plurality of points, separately calculate forces respectively applied to a plurality of arms (See at least Wang Paragraph 0053 and Figure 6c, there are external forces applied to a plurality of points, and the forces are calculated for each link of the plurality of links; the plurality of links are interpreted as plurality of arms, see claim 4 112b rejection). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Tsuda with Wang to calculate the teaching forces respectively applied to a plurality of links when external forces are applied to a plurality of points. This would be useful information for more advanced human-robot interactions and interfaces (See at least Wang Paragraph 0053), as it allows the teaching force to account for each individual external force applied to each part of the arm. 
	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jaramaz et al (US 20210298734 A1) teaches a robot arm that measures the deformation using strain gauges to determined the force. 
Crockford (US 20210190811 A1) discloses a plurality of strain gauges applied to a body to determine the forces using the deformation
Moosman et al (US 20200171673 A1) discloses a robot arm with strain gauges that uses the deformation to determine the force
Sato et al (US 20170285625 A1) teaches a human-cooperative robot system that uses strain gauges

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664